DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered. Claims 1-3, 5, 7-11 and 22 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 Claim 1:
	In lines 27-30 of the claim, change “wherein the rim includes a first rim portion that linearly extends adjacent the first sidewall, a second rim portion that linearly extends adjacent the second sidewall, a third rim portion that linearly extends adjacent the third sidewall, and a fourth rim portion that a linearly extends adjacent the fourth sidewall” to read --wherein the rim includes a first rim portion that linearly extends adjacent the first sidewall, a second rim portion that linearly extends adjacent the second sidewall, a third rim portion that linearly extends adjacent the third sidewall, and a fourth rim portion that linearly extends adjacent the fourth sidewall--.

Claim 22:
	In lines 31-34 of the claim, change “wherein the rim includes a first rim portion that linearly extends adjacent the first sidewall, a second rim portion that linearly extends adjacent the second sidewall, a third rim portion that linearly extends adjacent the third sidewall, and a fourth rim portion that a linearly extends adjacent the fourth sidewall” to read --wherein the rim includes a first rim portion that linearly extends adjacent the first sidewall, a second rim portion that linearly extends adjacent the second sidewall, a third rim portion that linearly extends adjacent the third sidewall, and a fourth rim portion that linearly extends adjacent the fourth sidewall--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735